WARDEN, J.,
dissenting.
Because I agree with the plaintiffs contention that this appeal has become moot, I respectfully dissent.
The facts relevant to the issue of mootness are adequately set out in the majority opinion.
“A case becomes moot for the purpose of an appeal, when because of a change of circumstances prior to appellate decision, the decision would resolve merely an abstract question without practical effect.” State ex rel Juv. Dept. v. Holland, 290 Or 765, 767, 625 P2d 1318 (1981).
On June 6, 1980, plaintiff was paid all that it claimed was due from the proceeds of the sale of the property to third parties in the foreclosure proceeding. This appeal was pending on that date. The majority, in finding that the appeal is not moot, rely on Cottrell et ux. v. Prier et ux, 191 Or 571, 231 P2d 788 (1951), and Housley et ux. v. Linnton Plywood Ass’n., 210 Or 520, 311 P2d 432 (1957), for the proposition that “payment of a judgment will not preclude an appeal unless it satisfactorily appears that the payment was voluntary, and not coerced, and made with a view of settlement.” The rule, as stated in Housley et ux v. Linnton Plywood Ass’n., 210 Or at 525, is as follows:
“When a judgment or decree is rendered against a party his payment of the sum awarded will not preclude him from maintaining an appeal unless it satisfactorily appears that the payment was voluntary, not coerced, and made with the view of settlement. Cottrell v. Prier, 191 Or 571, 573, 231 P2d 788.” (Emphasis supplied.)
Stating the rule another way, it says that a party will be precluded from maintaining an appeal if payment is made *722voluntarily and. with the view of settlement, even when payment comes from'the party’s own funds. It does not say that voluntary payment by a third party preserves a judgment debtor’s right of appeal.
In Cottrell the Supreme Court dismissed the appeal. It did so because the appellants had delivered the deed and other instruments, as ordered in the decree, and accepted payment of the balance due them in accordance with the decree. In effect, the Supreme Court found that the appellant’s compliance with the decree was not coerced, but was voluntary. In Housley, payment was made by a third party pursuant to its contract with the appellant in order to prevent the threatened foreclosure sale of the mortgaged property. The sum paid by the third party was money withheld from sums due the appellant from the third party. Therefore, it was payment by the appellant. Because the agreement that determined the sum that the judgment creditor would accept in satisfaction of the judgment was made between the third party and the judgment creditor, the court found that payment was not made pursuant to a compromise agreed upon by the appellant and, therefore, it was not voluntary. In both Cottrell and Housley, payment was made by the party against whom judgment was rendered or from his funds.
The appellants in this case did not pay the sum awarded, or any part thereof. The judgment was paid from sums recovered on execution sale of the property from persons who are not parties to this law suit. The purchase was not made from funds of any defendant nor was it made on behalf of any of them. Neither can it be said that the purchasers were coerced into making payment. Defendant Glenn, who defaulted in the trial court and not a party to the appeal, did not pay the judgment, but merely redeemed from the purchasers at the execution sale. Defendants simply do not come within the rule relied on by the majority opinion.
Because a change of circumstances prior to appellate decision has made any decision merely a resolution of an abstract question without practical effect, this appeal is moot and should be dismissed. I respectfully dissent.
Joseph, CJ, Richardson and Rossman, JJ, join in this dissent.